DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  “A” or “The” should precede timepiece in all of the claims.  
Appropriate correction is required.
Claim Interpretation
Presently, claims 1-12 of the most recent claim set (filed 2 November 2020) are in multiple dependent form and are treated as such. If this was not intended, please amend the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo US 2006/0164925 in view of Uchihama WO 2019066028.
Regarding claim 1, Endo discloses timepiece components made of a polymer based matrix and reinforcement [0015]-[0016].
Endo does not disclose the material where the reinforcement consists of fibres of at least two different kinds in cut form, one of which is a polyazole.  
However, Uchihama discloses a polymer based matrix where the reinforcement (120) consists of fibres of at least two different kinds (121, 122) in cut form, one of which is a polyazole (i.e. Zylon), see pg 6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Endo as suggested by Uchihama because doing so allows for a lightweight and durable material  
Regarding claim 2, Endo and Uchihama as described in the paragraphs above further disclose the timepiece component, characterized in that the second kind(s) of fibres is/are chosen from carbon fibres, basalt 10fibres, glass fibres, natural fibres and ceramic fibres, see Uchihama pg. 6.  
Regarding claim 3, Endo and Uchihama as described in the paragraphs above further disclose the timepiece component, characterized in that the fibres have a length of between 2 mm and 70 mm, see Uchihama pg. 6.  
Regarding claim 4, Endo and Uchihama as described in the paragraphs above further disclose the timepiece component, characterized in that the fibres have a length of between 4 mm and 50 mm, see Uchihama pg. 6.  
Regarding claim 5, Endo and Uchihama as described in the paragraphs above further disclose the timepiece component, characterized in that the reinforcement comprises between 20% and 80% by weight polyazole fibres, see Uchihama pg. 6. . 
 Regarding claim 6, Endo and Uchihama as described in the paragraphs above further disclose the timepiece component, characterized in that the reinforcement comprises between 0% and 80% by weight carbon 20fibres see Uchihama pg. 6.  
Regarding claim 7, Endo and Uchihama as described in the paragraphs above further disclose the timepiece component, characterized in that the reinforcement comprises between 0% and 80% by weight basalt fibres, see Uchihama pg. 6.  
Regarding claim 8, Endo and Uchihama as described in the paragraphs above further disclose the timepiece component, characterized in that the matrix (110) is a polymer, see Uchihama pg. 6.  
Regarding claim 9, Endo and Uchihama as described in the paragraphs above further disclose the timepiece component, characterized in that the mass proportion of the matrix with respect to the reinforcements is 5between 25% and 50%, see Uchihama pg. 6.  

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Endo and Uchihama in further view of Agrawal US 2018/0305543.
Regarding claim 10, Endo and Uchihama disclose the timepiece component as described in the paragraphs above.
Endo and Uchihama do not disclose nano- or micro-fillers are added to the matrix in a proportion of between 0% and 4% by weight of the matrix.
However, Agrawal discloses nano- or micro-fillers (111) are added to the matrix in a proportion of between 0% and 4% by weight of the matrix.[0091]-[0095]
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Endo and Uchihama as suggested by Agrawal because doing so would allow the device to achieve a desired mechanical strength.
Regarding claim 11, Endo, Uchihama, and Agrawal as described in the paragraphs above further disclose the timepiece component characterized in that 10the nano- or micro-fillers are chosen from carbon nanotubes, graphene, pigments, mineral fillers or particles of precious metals, see Agrawal [0091]-[0095]
Regarding claim 12, Endo, Uchihama, and Agrawal as described in the paragraphs above further disclose the timepiece component, characterized in that the matrix comprises pigments having an identical colour in the visible spectrum and under Uv radiation.  . see Agrawal [0091]-[0095] [0091]-[0095]
Regarding claim 13, Endo, Uchihama, and Agrawal as described in the paragraphs above further disclose the timepiece component, characterized in that the pigments have a different colour in the visible spectrum and under UV radiation.  . see Agrawal [0091]-[0095] [0091]-[0095]
Regarding claim 14, Endo, Uchihama, and Agrawal as described in the paragraphs above further disclose the timepiece component, characterized in that the pigments have a different colour in the visible spectrum and under infrared radiation. . see Agrawal [0091]-[0095] [0091]-[0095]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844